Gordon McCloud, J.
¶32 (dissenting) — I agree with the majority that the respondents’ Growth Management Act (GMA), chapter 36.70A RCW, action is properly characterized as a “failure to act” claim and that such claims may be brought any time after the failure occurs. Majority at 466.1 therefore concur in the majority’s resolution of the first *471issue, permitting respondents to pursue their GMA claim against Skamania County (County).
¶33 But I disagree with the majority’s resolution of the second issue, permitting the respondents to pursue their claim under the Planning Enabling Act of the State of Washington (PEA), chapter 36.70 RCW. The majority holds that the County’s “2007 Comprehensive Plan” (Plan) was not a “final decision” triggering any limited period for appeal.8 In doing so, the majority necessarily holds that the development moratoria the County enacted between 2007 and 2012 tolled the appeal period applicable to the PEA claim. Because this directly conflicts with our precedent holding that development moratoria do not suspend appeal periods,9 I respectfully dissent.
¶34 The respondents in this appeal, Save Our Scenic Area and Friends of the Columbia Gorge (collectively SOSA), allege a violation of RCW 36.70.545. As the majority correctly observes, a violation of this statute arises where a county’s development regulations are inconsistent with its comprehensive plan — and the remedy for such a violation *472would be a court order to fix the inconsistency. Majority at 468-69. Thus, a violation of RCW 36.70.545 becomes actionable — and the period for appeal begins to run — when an alleged inconsistency arises.
¶35 In this case, the majority concludes that an actionable inconsistency first arose when the County lifted the development moratorium formerly applicable to several thousand acres of “ ‘unmapped’ ” land, some of which was designated as “conservancy” land in the County’s Plan. Majority at 468. It explains that the 1986 ordinance designating certain areas as “ ‘unmapped’ ” is a “ ‘development regulation,’ which is arguably inconsistent with the conservancy designation contained in the 2007 Plan.” Majority at 468. Of course, this arguable inconsistency existed in 2007, when the County first adopted the Plan. The majority acknowledges this but holds that the development morato-ria enacted between 2007 and 2012 rendered the 1986 ordinance temporary and therefore not subject to appeal. Majority at 468. In other words, it holds that the development moratoria tolled the statute of limitations applicable to SOSA’s PEA claim.
¶36 The majority attempts to avoid this result by limiting its holding to “the unique facts presented in this case.” Majority at 468. It purports not to hold that “the moratoria themselves rendered the 1986 ordinances ‘temporary’ ” but instead to hold only that the moratoria were necessary “to maintain the status quo” while the County updated its already temporary zoning classifications. Majority at 468 (emphasis added).
¶37 I respectfully disagree. The majority’s reasoning provides no basis on which to distinguish this case from any other in which a municipality adopts a development moratorium so that it can update existing regulations. See Biggers v. City of Bainbridge Island, 162 Wn.2d 683, 707, 169 P.3d 14 (2007) (Fairhurst, J., dissenting) (“Land use scholars and courts recognize that moratoria are valid tools for local government to forestall filing of permit applica*473tions when amending land use regulations.”). And it forces municipalities to choose between finality (protected by statutes of limitations) and careful planning (aided by development moratoria).
¶38 In this case, the County is correct that SOSA could have brought its PEA claim in 2007, when the County first adopted the Plan. Indeed, Save Our Scenic Area (but not Friends of the Columbia Gorge) brought the exact same claim in 2008, but it was dismissed without prejudice for want of prosecution. Clerk’s Papers (CP) at 381. In its 2008 lawsuit, Save Our Scenic Area alleged that “[t]he Unmapped Classification is inconsistent with the Conservancy designation of the comprehensive plan because it allows within the Conservancy area any use not declared to be a nuisance and prohibits the application of any terms of the Skamania county zoning to any such uses.” CP at 376. In its present lawsuit, SOSA repeats this claim verbatim, but then adds this paragraph:
7.6. Skamania County’s failure to zone the Unmapped lands and the County’s failure to protect these lands and their resources from incompatible uses (other than the series of moratorium ordinances that Skamania County has now repealed for the majority of the Unmapped lands) have resulted in development regulations that are inconsistent with the Conservancy designation of the Comprehensive Plan and that violate the consistency requirement of RCW 36.70.545.
CP at 15 (emphasis added). But it does not identify any development regulations that it believes are inconsistent with the Plan.
¶39 SOSA speculates that had it brought its PEA claim in 2007, “the County would undoubtedly have argued that because ... the moratorium ‘maintain [ed] the status quo’ on the affected lands until the County could complete its work and take final action, SOSA’s claims were not yet ripe.” Resp’ts’ Suppl. Br. at 9-10 (second alteration in original) (citation omitted). The majority accepts this speculation, holding that there would have been no “appropriate rem*474edy” in 2007, for the alleged inconsistency at issue here: “The only remedy available had the suit been brought in 2007 would have been a court order to update the ordinances — the very process that the County declared numerous times that it was already undertaking.” Majority at 469.
¶40 Again, I respectfully disagree. We can’t assume that the County would have argued, in 2007, that the development moratorium rendered the PEA challenge unripe. Had SOSA brought a timely PEA claim, the County might well have argued — as it does in this court — that the “[unmapped” zoning designation was entirely consistent with the Plan. Suppl. Br. of Pet’r at 7 & n.20. Indeed, the Plan explicitly identifies the “[u]nmapped” areas as consistent with the Plan’s “Conservancy” designation. CP at 211 (boldface omitted). Had SOSA brought its claim in 2007, we might now have a court order recognizing this consistency and precluding SOSA’s current PEA claim. Or we might have an order granting or denying relief for a different reason. The point is that this matter could have been resolved in 2007, when the County first adopted the Plan.
¶41 To be sure, if the County adopts new development regulations that are inconsistent with the Plan, or if it amends the Plan in a manner that renders it inconsistent with existing development regulations, any party may timely appeal that action. But the County has not done this. The alleged inconsistency at issue in this case has existed since 2007 and could have been challenged at that time. The majority’s speculation that the development moratoria prevented SOSA from bringing an action in 2007 is neither supported by the record nor consistent with our precedent. Because I believe that the majority’s holding conflicts with the rule that development moratoria do not suspend appeal periods, I respectfully dissent.
Madsen, C.J., and Wiggins and Yu, JJ., concur with Gordon McCloud, J.

 It is not clear what appeal period applies to a PEA claim. As the trial court noted in its ruling in this case, land use decisions are typically subject to a 21-day or 30-day appeal period. Clerk’s Papers (CP) at 415 & n.4 (citing chapter 36.70C RCW (the Land Use Petition Act) and chapter 34.05 RCW (the Administrative Procedure Act)). The County asserts that a PEA claim triggers a 60-day time limit. Pet’Fs Resp. to Amici Curiae Brs. of Futurewise et al. at 2 & n.4. But the statute it cites for this assertion applies to “petitions relating to whether or not an adopted comprehensive plan ... is in compliance with the goals and requirements of the [GMA] or chapter 90.58 or 43.12 RCW” — -it doesn’t address claims that a county has violated a requirement of the PEA. RCW 36.70A.290(2). In any event, we need not decide this question now. Even if we applied the 60-day period available under the GMA, that period has long passed.


 Biggers v. City of Bainbridge Island, 162 Wn.2d 683, 706, 169 P.3d 14 (2007) (Chambers, J., concurring in result) (“I agree with Justice Fairhurst that municipalities can place moratoria on shoreline substantial development permits without conflict with the SMA [Shoreline Management Act of 1971, chapter 90.58 RCW].”); id. at 709 (Fairhurst, J., dissenting) (“[T]he city’s suspension of development while it revised its shoreline master program (SMP) and obtained additional scientific information did not conflict with... the priorities ... set out in the SMA. Because a moratorium is only a temporary suspension of established regulations, it does not repeal, amend, or contradict them.”); majority at 465 (“moratoria do not suspend appeal periods”).